In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Master-Slave Camera Control.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claim 1 and “input device frame of reference” in claim 20 wherein “input device” is defined as having a grip and providing three-dimensional motion input in Pages 6-7 of the Specification, “drive mechanism” in claim 12 defined as being configured to apply a force to the first input for providing force feedback to the operator in Page 3 of the Specification, and “image capture device” in claim 15 defined as an endoscope in Page 1 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholan (U.S. Publication 2016/0270867).
As to Claim 1, Scholan discloses a master-slave system in Figs. 1 and 2 comprising:
a first manipulator (1) in [0031] supporting a first end effector (5) in [0031];
a second manipulator (2) in [0031] supporting a second end effector (6) in [0031];
an input device (14, 16) in [0035] configured to concurrently receive from a hand of an operator a first master movement command to effect a desired slave movement of the first end effector and a second master movement command to effect a desired slave movement of the second end effector as described in [0030] wherein robotic motion is naturally related to the motion of hands; and
a processor (9) in [0032] and Fig. 2 and (13) in [0034] configured to determine a desired slave movement of the first and the second end effectors in response to the first and second master movement commands received from the input device respectively.
As to Claim 2, Scholan discloses the system of claim 1, wherein the input device comprises a body as shown in Fig. 1 for being held by the operator, the body being configured to be gripped in normal use by a single hand of the operator.
As to Claim 3, Scholan discloses the system of claim 1, wherein the input device comprises a first input (each articulated link shown in Fig. 1 being considered an input) for receiving the first master movement command to effect the desired slave movement of the first end effector.
As to Claim 4, Scholan discloses the system of claim 3, wherein the processor is operable in a plurality of modes comprising:
an engaged mode, wherein the input device is operatively coupled “enable” in [0034] with the second end effector;
a disengaged mode, wherein the input device is operatively decoupled “disable” in [0034]  from the second end effector;
an operational mode, wherein the first input is operably coupled with the first end effector (the first input being operably coupled when the input device is enabled); and
(the first input being operably decoupled when the input device is disabled).
As to Claim 5, Scholan discloses the system of claim 4, wherein the processor is configured to operate in the disengaged mode in response to a signal received from a clutch input “switches” in [0034] and (51-54) in [0040] and Fig. 3.
As to Claim 6, Scholan discloses the system of claim 4, wherein when the processor is in the engaged mode the input device is configured being operably connected to the second end effector as shown in Figs. 1 and 2 to receive the second master movement command to effect the desired slave movement of the second end effector.
As to Claim 7, Scholan discloses the system of claim 4, wherein when the processor is in the operational mode the first input is configured being operably connected to the first end effector as shown in Figs. 1 and 2 to receive the first master movement command to effect the desired slave movement of the first end effector.
As to Claim 8, Scholan discloses the system of claim 4, wherein when the processor is in the selection mode the first input is further configured to select a third end effector “third arm” in [0032] for association with the input device.
As to Claim 9, Scholan discloses the system of claim 4, wherein the processor is further configured to operate in the operational mode in response to receiving a signal from a second input “switches” in [0034] and (51-54) in [0040] and Fig. 3.
As to Claim 10, Scholan discloses the system of claim 8, wherein
the processor is further configured to operate in the operational mode in response to receiving a signal from a second input “switches” in [0034] and (51-54) in [0040] and Fig. 3 and
the input device is further configured to receive a third master movement command to effect a desired slave movement in [0032] of the third end effector in response to selection of the third end effector by the first input.
As to Claim 11, Scholan discloses the system of claim 4, wherein when the processor enters the disengaged mode the processor is further configured to concurrently operate in the disengaged mode (the processor operating simultaneously in both modes wherein signals from the input device being processed only when the input device is engaged).
As to Claim 12, Scholan discloses the system of claim 3, wherein the input device further comprises one or more of:
a drive mechanism coupled to the first input, the drive mechanism being configured to apply a force to the first input for providing force feedback to the operator;
a force sensor configured to sense a force applied to the first input for determining that a command is being received at the first input from the operator;
a capacitive sensor configured to sense when the operator is touching the first input for determining that a command is being received at the first input from the operator; and
a position sensor (16) in [0035] configured to sense the position of the first input relative to the body for determining that a command is being received at the first input from the operator.
As to Claim 13, Scholan discloses the system of claim 1, wherein the processor is further configured to effect movement of one or more of:
the first end effector in accordance with the determined desired slave movement of the first end effector; and
the second end effector in accordance with the determined desired slave movement of the second end effector (the processor being configured to determine desired slave movement and mobilizing the desired movement of the first and second end effectors).
As to Claim 14, Scholan discloses the system of claim 3, wherein the first end effector has multiple degrees of freedom and the processor is configured to selectively associate at least one of the degrees of freedom in [0031] and [0038] of the first end effector with the first input and to effect movement of the at least one of the degrees of freedom of the first end effector in response to movement of the first input during normal operation.
As to Claim 15, Scholan discloses the system of claim 1, wherein the first end effector comprises an image capture device (11) in [0032] for capturing an image of a worksite.
As to Claim 16, Scholan discloses the system of claim 15, wherein the image capture device is an endoscope “endoscope” in [0032]
As to Claim 17, Scholan discloses the system of claim 15, further comprising a display (15) in [0033] and [0039] and Fig. 1 for displaying the captured image.
As to Claim 18, Scholan discloses the system of claim 3, wherein the processor is further configured to determine the desired slave movement of the first end effector according to movement of the first input with respect to an operator selected frame of reference (the operator selected frame of reference being “same handedness” via sense inverter (25) as described in [0042]).
As to Claim 19, Scholan discloses the system of claim 18, wherein the operator selected frame of reference is fixed to the input device; or fixed to the display (“same handedness” can be considered as both fixed or relative to the input device and the display).
As to Claim 20, Scholan discloses the system of claim 3, wherein the processor is further configured to continuously update a mapping between an input device frame of reference (the input device having a frame of reference as to interpreting incoming and outgoing signals for coordinated movement) and a second end effector frame of reference (the first end effector having a frame of reference as to interpreting incoming and outgoing signals for coordinated movement) and to continuously update a mapping between a first input frame of reference (the first input having a frame of reference as to interpreting incoming and outgoing signals for coordinated movement) and a first end effector frame of reference (the second end effector having a frame of reference as to interpreting incoming and outgoing signals for coordinated movement) such that movements of the first and second end effectors as displayed on the display correspond to the movements of the first input and the input device respectively wherein during normal operation mappings and coordination between master and slave are continuously updated as described in [0044]-[0048] and Fig. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795